        Case 5:20-cv-00250-H Document 1 Filed 10/20/20                        Page 1 of 33 PageID 1



    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF TEXAS
    LUBBOCK DIVISION
    --------------------------------------------------------------------X
    MARLENE STOLLINGS,
                                                                            Civil Action No. 5:20-cv-250
                                       Plaintiff,

                     -against-
                                                                            COMPLAINT
    TEXAS TECH UNIVERSITY and KIRBY HOCUTT,
                                                                            Jury Trial Demanded
                                        Defendants.
    --------------------------------------------------------------------X


           By her attorneys Michelman & Robinson, LLP, Plaintiff Marlene Stollings brings her

Complaint against Defendants Texas Tech University and Kirby Hocutt, and alleges as follows:

                                         NATURE OF THE ACTION

           1.       This is an action for breach of contract, fraud, fraudulent inducement, defamation

and sex discrimination in violation of the right to equal protection under the United States

Constitution and in violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681

et seq.1

           2.       Plaintiff Marlene Stollings (“Coach Stollings”) is the former Head Coach of the

Texas Tech Lady Raiders (“Lady Raiders”), which represents Texas Tech University (“Texas

Tech”) in the Big 12 Conference for NCAA Division I (D-I) women’s basketball.

           3.       In 2018, Coach Stollings entered into an employment agreement with Texas Tech

to serve as the Head Women’s Basketball Coach from April 11, 2018 to March 31, 2024.



1
 Coach Stollings is in the process of filing a timely Charge of Discrimination with the United States Equal
Employment Opportunity Commission (“EEOC”) and, upon receipt of a Right to Sue letter, will seek leave to
amend this Complaint to add counts for sex discrimination under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e et seq.

                                                           1
    Case 5:20-cv-00250-H Document 1 Filed 10/20/20                 Page 2 of 33 PageID 2



       4.      Coach Stollings was chosen specifically to revitalize the Lady Raiders, which was

one of the worst-performing and dysfunctional programs in the country.

       5.      Upon arrival, Coach Stollings worked tirelessly to improve the academic and

athletic performance of her student-athletes.

       6.      Although expectations were set high, Coach Stollings methods were fair and

reasonable, and Coach Stollings provided a balanced approach designed to bring out the best in

the Lady Raiders.

       7.      As the head of the Lady Raider’s, Coach Stollings advocated on behalf of her

players for equitable funding and resources. Texas Tech ignored these requests.

       8.      Despite the lack of resources, Coach Stollings methods worked. Following several

years of losing seasons and low academic performance, the Lady Raiders began to achieve greater

success both on and off the court.

       9.      However, given the increased expectations, some of the student-athletes decided to

transfer to less-demanding or less-competitive programs.

       10.     In order to secure a transfer and continue playing without interruption, NCAA rules

require that student-athletes must claim that the transfer is based on a desire to avoid a negative

atmosphere or for physical and mental health reasons.

       11.     As a result, some of the departing student-athletes provided negative feedback

about their experiences with the Lady Raiders.

       12.     In partial response to complaints on the NCAA transfer portal from transferring

student-athletes, Texas Tech ultimately conducted two internal reviews of the Lady Raiders and

the women’s basketball program.




                                                 2
     Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 3 of 33 PageID 3



       13.     The internal reviews, which involved multiple members of the Athletics

Department and extensive interviews with student-athletes, staff and coaches, determined that

Coach Stollings had not acted inappropriately or abusively and that any complaints to the contrary

were unfounded.

       14.     Shortly after the conclusion of the second internal review, a USA Today reporter

began working on an article about the Lady Raiders, which focused on interviews with former

student-athletes.

       15.     The USA Today article was published on August 5, 2020, and included multiple

unsubstantiated claims and factual misrepresentations regarding the Lady Raiders and Coach

Stollings, almost entirely from transferring student athletes and largely echoing the explanations

that transferring team members used to try to obtain immediate eligibility at another institution.

       16.     Prior to and following the publication of the USA Today article, Texas Tech

Athletic Director Kirby Hocutt (“Mr. Hocutt”) personally assured Coach Stollings that she had the

full support of Texas Tech, emphasizing and reiterating that the internal investigations had already

thoroughly examined the same complaints and issues and concluded that the complaints were

without basis or justification.

       17.     However, due to negative publicity following the USA Today article, Mr. Hocutt

became afraid that his own position was at risk and began looking to deflect blame.

       18.     On August 6, 2020, Texas Tech terminated Coach Stollings’ employment contract,

purportedly for cause, upon information and belief at Mr. Hocutt’s request.

       19.     This termination could not properly have been for cause. Texas Tech’s own

internal reviews had found—accurately—that Coach Stollings had not taken any actions which

were in violation of her employment contract.



                                                 3
    Case 5:20-cv-00250-H Document 1 Filed 10/20/20                 Page 4 of 33 PageID 4



         20.   Moreover, Texas Tech’s decision to terminate Coach Stollings was based on

discriminatory biases against female coaches. Texas Tech and Mr. Hocutt regularly, and in this

instance in particular, penalized female coaches for employing the same demanding and effective

coaching techniques that male coaches utilize and utilized without consequence.

         21.   In fact, Texas Tech has regularly hired and continues to employ male coaches who

engage in confirmed, more-extreme practices and procedures than any methods Coach Stollings

ever used.

         22.   Further, the decision to terminate Coach Stollings is but a part of Texas Tech’s and

Mr. Kirby’s mistreatment of members of the gay and lesbian community.

         23.   Coach Stollings is one of four members of that community who have been

victimized in 2020 alone by Defendants’ discriminatory treatment of community members

employed by the Texas Tech Athletic Department.

         24.   It also is not coincidental that Texas Tech and Mr. Hocutt’s Athletics Department

were able to save over a quarter million dollars per year in salary for Coach Stollings’ replacement

and the new staff hirings.

         25.   Following her termination, Mr. Hocutt made knowingly false and malicious

defamatory public statements concerning Coach Stollings as a person and as a coach.

         26.   Texas Tech and Mr. Hocutt have grievously harmed Coach Stollings career and

damaged Coach Stollings ability to secure future coaching positions, in addition to causing her

severe emotional injury.

                                            PARTIES

         27.   Plaintiff Marlene Stollings is an individual Texas resident residing in Lubbock,

Texas.


                                                 4
     Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 5 of 33 PageID 5



          28.     Defendant Texas Tech University is a public university located in Lubbock County,

Texas, which seeks and receives federal financial assistance for its education and athletic programs

and activities.

          29.     Defendant Kirby Hocutt is an individual who is employed by Defendant Texas

Tech University as its Athletic Director and, upon information and belief, is a Texas resident

residing in Lubbock County. Defendant Kirby Hocutt is sued in his official and individual

capacities.

                                   JURISDICTION AND VENUE

          30.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

1343(a)(3)-(4), as this matter arises under the Constitution and laws of the United States. This

Court has supplemental jurisdiction over the state and common law claims herein alleged under

28 U.S.C. § 1367(a), as they arise out of a common nucleus of operative facts as the federal law

claims.

          31.     Venue and jurisdiction are proper in this judicial district pursuant to 28 U.S.C. §

1391, as a substantial number of the events, acts or omissions giving rise to Plaintiff Marlene

Stollings’ claims occurred within the boundaries of this judicial district.

                                    FACTUAL BACKGROUND

I.        Coach Stollings Had A Successful Career As A Women’s Basketball Coach Prior To
          Texas Tech

          32.     As a star basketball player, Coach Stollings achieved recognition in high school

and at Ohio University, before playing professionally in the National Women’s Basketball League

(“NWBL”) and in Europe.



                                                   5
    Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 6 of 33 PageID 6



       33.     In 2000, Coach Stollings began her college coaching career as an assistant coach

with the women’s basketball program at Jacksonville University.

       34.     Over the next decade, Coach Stollings served in various coaching positions with

several women’s collegiate basketball programs.

       35.     In 2011, Coach Stollings became the head women’s basketball coach at Winthrop

University (“Winthrop”) and achieved an 18-13 record in her first season.

       36.     This was a remarkable achievement, as Winthrop only had one prior winning

season in the past 26 years.

       37.     In recognition of her success, Coach Stollings was awarded the 2012 Big South

Conference Coach of the Year in women's basketball.

       38.     In 2012, Coach Stollings became the head women’s basketball coach at Virginia

Commonwealth University (“VCU”).

       39.     By 2013, under Coach Stollings’ guidance, VCU’s basketball program had greatly

improved, resulting in a trip to the 2014 Women's National Invitation Tournament. VCU’s 22

wins in Coach Stollings’ second year were the third most wins in school history and ranked in the

nation’s top five turnarounds.

       40.     In 2014, Coach Stollings became the head women’s basketball coach at the

University of Minnesota (“Minnesota”).

       41.     Coach Stollings’ efforts resulted in immediate success. For the first time since

2009, Minnesota went to the 2015 NCAA Division I Women's Basketball Tournament. In 2018,

Minnesota made it to the second round of the NCAA Division I Women's Basketball Tournament,

culminating in Minnesota’s best season in 13 years. Coach Stollings coached five Women’s




                                               6
      Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 7 of 33 PageID 7



National Basketball Association draft picks, two Players of the Year and one Freshman of the Year

while at Minnesota.

II.     Athletic Director Kirby Hocutt Is Responsible For Texas Tech’s Athletic Programs

        42.     In 2011, Mr. Hocutt left the University of Miami, Florida to become the Director

of Athletics at Texas Tech. Mr. Hocutt held that same position during most, if not all, of the time

period when University of Miami athletics, primarily football and basketball, were corrupted by

improper benefits boosters gave to student athletes from 2002 to 2010. The University of Miami,

several coaches and a dozen players were sanctioned and disciplined for this conduct, but somehow

Mr. Hocutt, who was responsible for the corrupted program, avoided punishment.

        43.     While serving as the Ohio University Athletic Director, Mr. Hocutt announced in

January 2007 the elimination of four varsity sports, including the women’s lacrosse team. Mr.

Hocutt gave no advance notice to the student athletes on those eliminated teams, compromising

their ability to play intercollegiate athletics or engage in the activities that Ohio University and Mr.

Hocutt had promised would be available when the student athletes committed to matriculating at

Ohio University. At Mr. Hocutt’s direction, Ohio University transferred the money saved from

funding those programs to teams that were generating revenue for Ohio University, and especially

to the men’s football and basketball programs.

        44.     As the Athletic Director, Mr. Hocutt is responsible for supervising all collegiate

sports at Texas Tech.

        45.     As part of his duties, Mr. Hocutt is responsible for assuring the integrity of the

entire athletic program and for recruiting, vetting and hiring head coaches and staff for Texas

Tech’s athletic program.




                                                   7
       Case 5:20-cv-00250-H Document 1 Filed 10/20/20               Page 8 of 33 PageID 8



         46.    Texas Tech has overlooked and covered up abuses under Mr. Hocutt’s regime,

 including multiple disciplinary and criminal issues arising within the Texas Tech men’s basketball

 and football programs and involving the conduct of certain male coaches of Texas Tech teams. As

 long as the men’s sports teams performed well and Texas Tech reaped the financial rewards, Texas

 Tech and Mr. Hocutt were willing to ignore and otherwise cover-up such activities. And, indeed,

 under Mr. Hocutt’s supervision of the athletic program, in 2019 alone Texas Tech’s teams obtained

 a National Title in men’s track, a National Title Game in men’s basketball and a College World

 Series appearance.

         47.    One example of Mr. Hocutt’s role in covering up abuses in the men’s athletic

 program, and Texas Tech’s complicity, occurred in March 2011, after Mr. Hocutt drove the hiring

 of Billy Gillespie (“Coach Gillespie”) as the head coach for the men’s basketball team.

         48.    In 2012, after just one year on the job, Mr. Hocutt allowed Coach Gillespie to resign

 ostensibly for “health reasons.” In fact, upon information and belief, numerous players had

 complained to Mr. Hocutt about accusations of mistreatment throughout the year. Mr. Hocutt and

 Texas Tech covered up the mistreatment and, instead, allowed Coach Gillespie to avoid being

 terminated for cause, which would have resulted in public dissemination of the abuse in the men’s

 basketball program.

III.     The Lady Raiders

         49.    The Lady Raiders have a proud history. Coach Marsha Sharp (“Coach Sharp”)

 coached the Lady Raiders to regular conference championships and deep runs in the NCAA

 Division I Women's Basketball Tournament as head coach from 1982 to 2006. In 1993, Coach

 Sharp won the NCAA Championship.




                                                  8
     Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 9 of 33 PageID 9



        50.     Following the 2005-2006 season, Coach Sharp retired from coaching, after which

the Lady Raiders began a steady decline.

        51.     From 2006 to 2012, the Lady Raiders only made it to the NCAA Division I

Women's Basketball Tournament twice, and never past the first round.

        52.     For college athletic programs, success is often dependent on capable coaches who

can recruit talented student-athletes to their programs, as well as bring out the best performances

from their players.

        53.     Therefore, successful coaches often develop self-perpetuating cycles, as winning

programs naturally attract the most talented and driven student-athletes.

        54.     Underperforming college athletic programs, on the other hand, often create

dysfunctional cycles, as losing teams and unproven coaches have difficulty recruiting and retaining

top-tier student athletes.

        55.     As a result, underperforming college athletic programs often continue to

underperform absent a coach capable of both recruiting more talented student-athletes and

obtaining better performances from the current student-athletes.

        56.     In 2013, Mr. Hocutt hired Candi Whitaker (“Coach Whitaker”) as the Lady

Raider’s coach.

        57.     Over four seasons, Coach Whitaker did not finish a single season with a winning

record and did not once make it to the NCAA Division I Women's Basketball Tournament or the

Women's National Invitation Tournament. Coach Whitaker was fired midway through her fifth

season, on January 1, 2018.

        58.     By 2018, Mr. Hocutt was facing severe criticism due to his mismanagement of the

Lady Raiders and Texas Tech’s football team, among other programs.



                                                9
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                 Page 10 of 33 PageID 10



       59.      Mr. Hocutt desperately needed a coach who was capable of rapidly revitalizing the

Lady Raiders.

       60.      This task was especially difficult because, after consecutive losing seasons and no

playoff appearances, the Lady Raiders were struggling with recruiting in addition to subpar on-

court performance.

IV.    Texas Tech Hires Coach Stollings

       61.      In 2018, Texas Tech approached Coach Stollings about taking over the Lady

Raiders.

       62.      Given Coach Stollings’ record of turning around underperforming programs at

Winthrop, VCU and Minnesota, Texas Tech was eager for Coach Stollings to achieve similar

results with the Lady Raiders.

       63.      On April 9, 2018, Coach Stollings entered into an employment contract with Texas

Tech (the “Agreement”).

       64.      Both explicitly and implicitly, Mr. Hocutt and other Texas Tech officials and

representatives represented and otherwise promised that Texas Tech recognized the sanctity of

contracts and would abide by the Agreement’s terms, conditions and obligations. Mr. Hocutt, like

the other Texas Tech officials and representative involved in the recruiting of Coach Stollings and

the negotiation of Coach Stollings’ Agreement, never suggested that Texas Tech would under any

circumstances hide behind the doctrine of sovereign immunity or any other shield and seek to

avoid and abrogate Texas Tech’s contractual obligations.

       65.      Under Section I of the Agreement, Texas Tech agreed to employ Coach Stollings

as the Head Women's Basketball Coach from April 11, 2018 to March 31, 2024.




                                                10
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                    Page 11 of 33 PageID 11



        66.     Under Section III(A) of the Agreement, Texas Tech agreed to compensate Coach

Stollings by paying and otherwise guaranteeing an annual salary and other compensation until at

least March 31, 2024, with the possibility of an extension to March 31, 2025, if the Lady Raiders

were selected and participated in the NCAA Women’s Basketball Tournament at least twice.

        67.     Under Section III(A), Stollings was guaranteed an annual base salary of $300,000,

running from April 1 to March 31 of each year.

        68.     Under Section III(C)(4) and (5), Coach Stollings was entitled to fees up to $500,000

for Coach Stollings’ “Outside Athletics Related Income (Rights Fees)” and “Supplemental

Compensation,” ranging from $10,000 for the student-athletes on her team maintaining a Team

GPA over 2.65, to $100,000 for a National Championship Game win.

        69.     Under Section V(A) of the Agreement, Texas Tech could terminate the Agreement

for cause only if, "based on substantial evidence," Coach Stollings failed to perform her duties or

acted in harmful or inappropriate ways, such as a “failure or refusal to perform assigned duties” or

“serious violation of local, state, or federal laws.”

        70.     Additionally, Coach Stollings could also be terminated for cause under Section

V(A) for engaging in "Objectionable Behavior," which was defined in Section IV of the

Agreement as:

        behavior, actions or activities that (i) subject either Coach or University to
        substantial ridicule or embarrassment; (ii) substantially adversely affects Coach's
        or University's reputation; (iii) substantially interferes with or substantially
        diminishes Coach's standing as a University ambassador and representative; or (iv)
        are substantially contrary to the best interests of the University, its students, or its
        athletic program.




                                                  11
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                   Page 12 of 33 PageID 12



       71.      Under Section V(A) of the Agreement, Texas Tech was required to give Coach

Stollings “written notice and an opportunity to cure prior to termination pursuant to [Section

V(A)], provided that such cause can be cured as determined by the University’s President.”

       72.      If the Agreement were terminated for cause, Texas Tech’s “sole obligation” to

Coach Stollings would “be to pay her Base Salary until the effective date of termination in addition

to any Rights Fees and Supplemental Compensation earned as of the date of termination.”

       73.      Under Section V(C) of the Agreement, in the event Texas Tech terminated Coach

Stollings without cause, Texas Tech would be required to “pay liquidated damages to Coach

[Stollings] in an amount equal to Seventy-Five Percent (75%) of the remaining Base Salary and

Rights Fees.”

 V.    Coach Stollings Faced Discriminatory Treatment From The Start

       74.      From the moment Texas Tech hired her, Coach Stollings faced discriminatory

treatment.

       75.      For example, Texas Tech deprived Coach Stollings and the Lady Raiders of

resources and benefits that were given to the men’s basketball team.

       76.      Under Title IX of the Education Amendments Act of 1972 (“Title IX”) and its

implementing regulations, it is unlawful to discriminate on the basis of sex in education programs

receiving Federal financial assistance.

       77.      Athletics are considered an integral part of an institution’s education programs and

are covered under Title IX.

       78.      To comply with Title IX’s prohibition against discrimination on the basis of sex in

athletics, a recipient that “operates or sponsors interscholastic, intercollegiate, club, or intramural




                                                  12
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 13 of 33 PageID 13



athletics” must “provide equal athletic opportunity for members of both sexes.” 34 C.F.R. §

106.41(c).

       79.     Whether equal athletic opportunities are available to both sexes depends on an

evaluation of the institution’s relative treatment of teams of different sexes in different program

areas, including the provision of equipment and supplies; scheduling of games and practice times;

travel and per diem allowance; opportunities to receive coaching and academic tutoring;

assignment and compensation of coaches and tutors; provision of locker rooms, practice and

competitive facilities; provision of medical and training facilities and services; provision of

housing and dining facilities and services; and publicity. 34 C.F.R. § 106.41(c)(1)-(10).

       80.     Defendants failed to provide Coach Stollings and the Lady Raiders with benefits

and resources equivalent to men’s sports teams such as the men’s basketball team.

       81.     Texas Tech is required to publish an annual report pursuant to the Equity in

Athletics Disclosure Act. These reports can be used to measure the discrepancies in funding

between male and female teams.

       82.     In the 2019 Report, Texas Tech reported that the men’s basketball team had total

operating expenses of $3,727,213, or $266,230 per participant.

       83.     In comparison, for 2019, the Lady Raiders had total operating expenses of

$1,202,203, or $92,477 per participant.

       84.     “Operating expenses” are defined in the 2019 Report as “all expenses an institution

incurs attributable to home, away, and neutral-site intercollegiate athletic contests (commonly

known as "game-day expenses"), for (A) Lodging, meals, transportation, uniforms, and equipment

for coaches, team members, support staff (including, but not limited to team managers and

trainers), and others; and (B) Officials.”



                                                13
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                   Page 14 of 33 PageID 14



       85.     Additionally, in the 2019 Report, Texas Tech reported that the men’s basketball

team had total expenses of $9,020,201.

       86.     In comparison, for 2019, the Lady Raiders had total expenses of $4,983,413.

       87.     “Total expenses” are defined in the 2019 Report as including “appearance

guarantees and options, athletically related student aid, contract services, equipment, fundraising

activities, operating expenses, promotional activities, recruiting expenses, salaries and benefits,

supplies, travel, and any other expenses attributable to intercollegiate athletic activities.”

       88.     There is no substantive difference between the requirements for the men’s

basketball team and the Lady Raiders.

       89.     There is no non-discriminatory explanation for why the men’s basketball team

received nearly three times the amount of funding the Lady Raider’s received.

VI.    Texas Tech Reviews The Women’s Basketball Program

       90.     Upon arrival, Coach Stollings dedicated herself to the Lady Raiders. The Lady

Raiders began to show immediate progress.

       91.     Following the previous 54-82 record over a five-year period, the Lady Raiders

achieved a winning record under Coach Stollings and qualified for post-season play for the first

time in seven years.

       92.     Not only were the Lady Raiders succeeding on the court, but off the court as well.

Under Coach Stollings' guidance, the Lady Raiders, which had previously been one of the lowest

academically performing teams, achieved the highest cumulative GPA at Texas Tech.

       93.     As Coach Stollings and Texas Tech officials, including Mr. Hocutt, had discussed

at the beginning of Coach Stollings tenure, it was expected that as Coach Stollings increased




                                                  14
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                 Page 15 of 33 PageID 15



expectations and recruited higher-caliber student-athletes, some current student-athletes would

transfer chiefly to less-demanding, less-competitive programs.

       94.      In late summer 2019, Coach Stollings learned that certain departing student-athletes

had provided negative feedback concerning their experiences at Texas Tech.

       95.      These comments were expected and commonplace among NCAA transferring

student athletes. The NCAA transfer portal requires transferring student-athletes to file transfer

applications.

       96.      An applicant seeking to obtain immediate eligibility to play for another institution

must convince the NCAA that she or he is transferring in order to avoid a negative atmosphere or

to safeguard her or his physical or mental health.

       97.      In short, a transferring student-athlete essentially is forced to provide negative

feedback in order to receive NCAA approval to play immediately for another institution.

       98.      One of the subjects of the negative comments involved a physical monitoring

system that Coach Stollings has used for years to measure, for example, heart rates and pulse

during practice to evaluate effort and conditioning. Some of the student-athletes complained that

they felt intimidated by the use of the monitoring.

       99.      In fact, student-athletes generally welcome the system and the fact that objective,

rather than subjective, analytics are used to determine whether, for example, greater effort is

possible and whether the players are being over or under worked.

       100.     The men’s basketball coaching staff historically has used and uses a similar

monitoring system without scrutiny.

       101.     Other transferring student-athletes complained about being pushed too hard at

practice.



                                                 15
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 16 of 33 PageID 16



       102.    In fact, Coach Stollings made every Lady Raiders practice open to the general

public, administrators and members of the Texas Tech community and not a single complaint or

concern was ever raised about the student-athletes being pushed too hard or about any other

inappropriate conduct or language.

       103.    In contrast, the men’s basketball practices are closed to the public, in part to assure

that the coaches are not restrained in how they conduct practices or the language they use.

       104.    After reviewing the transfer applications, Texas Tech delegated Sandy Collins, the

Associate Athletic Director, and Greg Glaus, the Senior Associate Athletic Director, to conduct an

internal review to evaluate the negative feedback. The internal review lasted from December 9 to

December 16, 2019. (The “First Internal Review.”)

       105.    The First Internal Review committee examined four areas: (1) “Fear of retaliation

for seeking mental health counseling or medical care”; (2) “Excessive force in drills by Niki

Dawkins”; (3) “Public humiliation about body and weight”; and (4) “Egregious behavior that is

detrimental to the student-athlete well-being.”

       106.    The investigative committee conducting the First Internal Review interviewed

multiple coaches, administrators and other individuals involved with the Lady Raiders, and also

reviewed all waiver documentation and Real Recruit feedback.

       107.    After the exhaustive investigation, the investigative committee concluded that

“[n]othing … lead to this conclusion” that egregious or detrimental behavior had occurred.

       108.    The investigative committee noted that Coach Stollings was fully cooperative and

forthcoming.

       109.    The Report generated by the First Internal Review also noted:




                                                  16
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 17 of 33 PageID 17



           a. “[Coach Stollings] feels there is some distance between the coaching staff and our

               mental health staff that prohibits them from working more in sync. She and her staff

               that we met with all feel that they are conveying the importance and being a

               proponent of mental health and this is nothing new to athletic programs.”

           b. “[Coach Stollings] feels if she were given more information about student-athletes

               seeking help, essentially information pertaining to performance she could help the

               S/A get where they need to be.”

           c. “[Coach Stollings] contributed that all practices are videotaped and held for 5 years

               should they need to be reviewed at any time.”

       110.    The First Internal Review also found that while there “is miscommunication or

misunderstanding with the coaching staff and the sports psychology department…[a] common

theme from those interviewed is that the culture of this program has changed since last season for

the better. Specifically, comments from student-athletes on mental health. and to [Texas Tech]

auxiliary staff seem to be a lot better from 2018-19.”

       111.    The First Internal Review concluded by finding that: “[T]here does not seem to be

any consistent information that would indicate that student-athletes left the program for reasons

other than having different goals than those of the (new) coaching staff.”

       112.    A Title IX complaint filed against Ralph Petrella, Texas Tech's now former strength

and conditioning coach, triggered a second internal review. (“The Second Internal Review.”)

       113.    The Second Internal Review was conducted during the spring and summer of 2020.

       114.    The strength and conditioning coach reports directly to Tory Stephens and does not

report to the head women’s basketball coach.             The former Senior Associate Athletics




                                                 17
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 18 of 33 PageID 18



Director/Senior Woman Administrator for the Department of Intercollegiate Athletics Judi Henry

supervised Mr. Stephens. At all relevant times, Ms. Henry held that position.

       115.    The Second Internal Review involved extensive interviews with multiple people

and focused not only on the Title IX complaint but again evaluated the student athletes' feedback

that had been the subject of the First Internal Review.

       116.    The Second Internal Review was completed in late June or early July 2020.

       117.    On July 6, 2020, following completion of the Second Internal Review, Coach

Stollings met with Mr. Hocutt. At this meeting, Mr. Hocutt confirmed that the Second Internal

Review had been completed and that all issues had been addressed.

       118.    Mr. Hocutt specifically informed Coach Stollings that there were no findings

adverse to Coach Stollings. Among other statements of support, Mr. Hocutt told Coach Stollings

that the Second Internal Review found “no red flags, not even yellow flags.”

       119.    Mr. Hocutt authorized Coach Stollings to hire an assistant coach already identified

and proceed with other plans for the upcoming season.

       120.    Mr. Hocutt also asked Coach Stollings to agree to three action items in order to

alleviate any public scrutiny of the program:

           a. Mr. Hocutt asked if Coach Stollings would consider taking a one-year moratorium

               from using the sports performance monitoring system that some of the transferring

               student athletes had criticized, and Coach Stollings, despite having used the system

               for years with enthusiastic feedback from prior teams, agreed not to use the system

               for one year;

           b. Mr. Hocutt informed Coach Stollings that some of the players had complained

               about the “communication style” of a particular assistant coach, and Coach



                                                18
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 19 of 33 PageID 19



               Stollings said she would talk with the staff member and keep a careful watch over

               that person's communications with student athletes; and

           c. Mr. Hocutt stated that the team expressed a desire to get to know Coach Stollings

               better, and Coach Stollings said she would make a special effort to be more

               available for some idle time with the athletes.

VII.   USA Today Publishes A Misleading Article About The Women’s Basketball Team
       And Mr. Hocutt Orchestrates The Termination Of Coach Stollings

       121.    On August 3, 2020, a USA Today reporter contacted Coach Stollings for a comment

on an upcoming article regarding the Lady Raiders.

       122.    Mr. Hocutt told Coach Stollings that Texas Tech's public relations firm would help

craft a response to any inquiries. Texas Tech approved a public release from Coach Stollings that

included the following: “Our administration and our staff believe in the way we are building and

turning around this program here.”

       123.    On August 4, 2020, Mr. Hocutt telephoned Coach Stollings and reinforced his

support for her, emphasizing that the results of the exhaustive internal reviews had fully found that

Coach Stollings had acted correctly.

       124.    The USA Today article was published on August 5, 2020 (the "Article").

       125.    The Article contained numerous complaints about the Lady Raiders, almost entirely

from transferring student athletes and largely reiterating the reasons for transfer provided on the

NCAA transfer portal and which the internal reviews had addressed.

       126.    Mr. Hocutt contacted Coach Stollings immediately after publication and again

expressed his full support.




                                                 19
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 20 of 33 PageID 20



       127.    Mr. Hocutt told Coach Stollings that the Article simply repeated complaints that

the internal investigations had thoroughly vetted, and, since there was “no smoking gun,” Coach

Stollings should remain positive.

       128.    In the next short period of time, Mr. Hocutt became afraid that, due to public

perceptions and his own poor record, he was in danger of losing his job.

       129.    Mr. Hocutt was susceptible to significant scrutiny as a result of allegations that he

undertook to cover for and hide multiple disciplinary, unlawful substance – related and other law

enforcement issues as well as for having forcefully advocated for student athletes, for example, to

avoid discipline such as suspensions and missing athletic competitions for various offenses.

       130.    On August 6, 2020, Mr. Hocutt met with Coach Stollings and gave her the option

of resigning or being fired.

       131.    Mr. Hocutt in essence had determined that, given particular activities and conduct

that had occurred under his watch at Texas Tech, he had to sacrifice Coach Stollings' employment

in order to attempt to protect his own position.

       132.    Coach Stollings refused to resign.

       133.    In response, Mr. Hocutt sent a letter to Coach Stollings stating that “after consulting

with me, President Schovanec has determined that your actions and the situation…qualify as

Objectionable Behavior according to Section IV of your employment agreement. Additionally,

President Schovanec has determined that this Objectionable Behavior cannot be cured.”

       134.    The letter concluded by stating that Coach Stollings was being terminated for cause

pursuant to Section V of the Agreement.




                                                   20
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                 Page 21 of 33 PageID 21



       135.    Mr. Hocutt followed the termination with various statements both internally at

Texas Tech and to the media and public that wrongfully and maliciously attacked Coach Stollings,

criticizing her professional standing and integrity, and otherwise defamed her.

       136.    By way of example, on August 7, 2020, Mr. Hocutt held a press conference to

discuss the termination of Coach Stollings. At the press conference, Mr. Hocutt, with malice or

reckless disregard for the truth:

           a. Stated that Coach Stollings’ contract was terminated with cause “based upon

               objectionable behavior.” Mr. Hocutt knew that Coach Stollings had not engaged

               in “objectionable behavior,” that this statement directly contradicted the findings

               of the internal reviews and that almost the entire remaining student athletes on the

               Lady Raiders contradicted Mr. Hocutt’s malicious, reckless and false statement.

           b. Stated that Coach Stollings had “failed” the Lady Raiders by not providing the

               coaching necessary for them to succeed. Mr. Hocutt knew that the Lady Raiders

               were performing under Coach Stollings better than they had in nearly two decades,

               both academically and on the court, that this statement directly contradicted the

               findings of the internal reviews and that almost the entire remaining student athletes

               on the Lady Raiders contradicted Mr. Hocutt’s malicious, reckless and false

               statement.

           c. Stated that Coach Stollings had not provided a “healthy environment of wellbeing”

               for the Lady Raider. Mr. Hocutt knew that Coach Stollings had not acted

               inappropriately or abusively, that this statement directly contradicted the findings

               of the internal reviews and that almost the entire remaining student athletes on the

               Lady Raiders contradicted Mr. Hocutt’s malicious, reckless and false statement.



                                                21
Case 5:20-cv-00250-H Document 1 Filed 10/20/20               Page 22 of 33 PageID 22



      d. Stated that Coach Stollings had failed to establish “relationships and trust” with the

         Lady Raiders,” and that Coach Stollings’ “level of leadership” was deficient. Mr.

         Hocutt knew that Coach Stollings had in fact established relationships and trust

         with the core of the Lady Raiders, that this statement directly contradicted the

         findings of the internal reviews and that almost the entire remaining student athletes

         on the Lady Raiders contradicted Mr. Hocutt’s malicious, reckless and false

         statement.

      e. Stated that Coach Stollings had “let these girls down.” Mr. Hocutt knew that Coach

         Stollings had worked tirelessly to support the Lady Raiders and help them succeed,

         that this statement directly contradicted the findings of the internal reviews and that

         almost the entire remaining student athletes on the Lady Raiders contradicted Mr.

         Hocutt’s malicious, reckless and false statement.

      f. Made comments suggesting that Coach Stollings was connected to the Title IX

         complaint involving the strength and conditioning coach. Mr. Hocutt knew that

         Coach Stollings was not responsible for supervising the strength and conditioning

         coach and had nothing to do with the allegations involving him, that this statement

         directly contradicted the findings of the internal reviews and that the student

         athletes on the Lady Raiders involved with the allegations relating to the strength

         and conditioning coach contradicted Mr. Hocutt’s malicious, reckless and false

         statement.

      g. Made comments suggesting that Coach Stollings lacked “high character and

         integrity.” Mr. Hocutt knew that Coach Stollings had not acted wrongfully, that

         this statement directly contradicted the findings of the internal reviews and that



                                           22
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                   Page 23 of 33 PageID 23



                almost the entire remaining student athletes on the Lady Raiders contradicted Mr.

                Hocutt’s malicious, reckless and false statement.

        137.     These statements, as well as others, are malicious, reckless and false and have

damaged Coach Stollings’ personal and professional reputation.

                                               COUNT I
                                           Breach of Contract
        138.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

        139.    Coach Stollings and Texas Tech were parties to a valid employment contract, the

Agreement. Under the terms of the Agreement, Texas Tech agreed to employ Coach Stollings

until March 31, 2024, unless terminated for cause.

        140.    At all relevant times, Coach Stollings performed all duties and requirements under

the Agreement and was not in violation of any provision of the Agreement.

        141.    On August 6, 2020, Defendants terminated Coach Stollings without having

justifiable cause.

        142.    By terminating the Agreement prior to March 31, 2024, Defendants materially

breached the Agreement.

        143.    Defendants actions alleged above have directly and proximately caused, and

continue to cause, Coach Stollings to suffer economic damages.

                                              COUNT II
                                                 Fraud

        144.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.


                                                  23
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                   Page 24 of 33 PageID 24



       145.    Mr. Hocutt and other Texas Tech officials and representatives made multiple

representations to Coach Stollings during the course of Coach Stollings negotiating the Agreement,

while deciding whether to join Texas Tech and during her employment. These representations

included, but were not limited to, promises and representations that Texas Tech would abide by

the terms of the Agreement and the duties and obligations of Texas Tech set forth in the

Agreement.

       146.    If public reports are correct that Defendants intend to attempt to invoke the doctrine

of sovereign immunity and otherwise abrogate and disclaim their duties and obligations set forth

in the Agreement, Mr. Hocutt and the other Texas Tech officials and representatives knew these

statement were false.

       147.    Mr. Hocutt and the other Texas Tech officials and representatives made these

representations to induce Coach Stollings to become the head coach of the Lady Raiders.

       148.    In reliance on these and other representations by Mr. Hocutt and the other Texas

Tech officials and representatives, Coach Stollings entered into the Agreement.

       149.    Without these representations, Coach Stollings would not have entered into the

Agreement.

       150.    Coach Stollings has been harmed by relying upon Mr. Hocutt’s and other Texas

Tech’s officials and representatives’ fraudulent representations.

                                           COUNT III
                                              Fraud

       151.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.




                                                24
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 25 of 33 PageID 25



       152.    Mr. Hocutt and other Texas Tech officials and representatives made multiple

representations to Coach Stollings during the course of Coach Stollings negotiating the Agreement,

while deciding whether to join Texas Tech and during her employment. These representations

included, but were not limited to, claims that Coach Stollings and the Lady Raiders would receive

treatment equivalent to the men’s basketball team and its coach.

       153.    Mr. Hocutt and the other Texas Tech officials and representatives knew these

statements were false, and Coach Stollings and the Lady Raiders have not been treated in a manner

equivalent to the men’s basketball program and its coach and do not and have never received

treatment and support equivalent to the men’s basketball program and its coach.

       154.    Mr. Hocutt and the other Texas Tech officials and representatives made these

representations to induce Coach Stollings to become the head coach of the Lady Raiders.

       155.    In reliance on these and other representations by Mr. Hocutt and the Texas Tech

officials and representatives, Coach Stollings entered into the Agreement.

       156.    Without these representations, Coach Stollings would not have entered into the

Agreement.

       157.    Coach Stollings has been harmed by relying upon Mr. Hocutt’s and the other Texas

Tech officials and representatives’ representations.

                                           COUNT IV
                                      Fraudulent Inducement

       158.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

       159.    Mr. Hocutt and other Texas Tech officials and representatives made multiple

representations to Coach Stollings to induce Coach Stollings to enter into the Agreement. These


                                                25
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 26 of 33 PageID 26



representations include, but are not limited to, representations concerning the grounds under which

Texas Tech could or would terminate the Agreement.

         160.   Mr. Hocutt and other Texas Tech officials and representatives represented and

otherwise promised that Texas Tech would abide by their duties and obligations set forth in the

Agreement, including that Texas Tech would not terminate the Agreement unless Coach Stollings

breached the Agreement and that Coach Stollings could and would have the protections in the

Agreement to protect and enforce her rights and interests set forth in the Agreement.

    161.        Mr. Hocutt and other Texas Tech officials and representatives represented and

otherwise promised that Coach Stollings and the Lady Raiders would receive treatment equivalent

to the men’s basketball team and its coach.

         162.   Mr. Hocutt and the other Texas Tech officials and representatives knew that these

statements were false or made the representations recklessly and without any knowledge of their

truth.

         163.   Mr. Hocutt and the other Texas Tech officials and representatives made these

representations with the intent that Coach Stollings would rely upon them and execute the

Agreement.

         164.   In reliance upon Mr. Hocutt’s and the other Texas Tech officials and

representatives’ statements, Coach Stollings entered into the Agreement.

         165.   Coach Stollings has been harmed by relying upon Mr. Hocutt’s and the other Texas

Tech officials and representatives’ representations.

                                              COUNT V
                                              Defamation
         166.   Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

                                                26
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 27 of 33 PageID 27



       167.    Mr. Hocutt is a non-media defendant.

       168.    Following the termination of Coach Stollings, Mr. Hocutt made multiple malicious,

knowingly reckless and false statements concerning Coach Stollings in her personal and

professional capacity.

       169.    These statements were malicious, made in reckless disregard of the truth and

knowingly false in their particular details, in their central points, and in the context in which they

were made.

       170.    Mr. Hocutt acted maliciously in order to preserve his own position by making these

statements in order to deflect blame onto Coach Stollings.

       171.    Mr. Hocutt knew or should have known that the defamatory statements were

malicious, were made with reckless disregard and were knowingly false.

       172.    Mr. Hocutt’s actions described above have directly and proximately caused, and

continue to cause, Coach Stollings to suffer loss of income and other financial benefits, a loss of

future professional opportunities and future income, pain and suffering, humiliation, personal

embarrassment and damage to her professional reputation.

       173.    Coach Stollings has been harmed as a result of Defendants’ conduct alleged herein.

                                              COUNT VI
                                           Defamation Per Se
       174.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

       175.    Following the termination of Coach Stollings, Mr. Hocutt made multiple malicious,

reckless and knowingly false statements concerning Coach Stollings in her personal and

professional capacity.



                                                 27
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 28 of 33 PageID 28



       176.    These statements were defamatory per se because they injured Coach Stollings’

personal and professional reputation, have exposed Coach Stollings to public hatred, contempt,

ridicule and financial injury, and impeach Coach Stollings’ honesty, integrity, virtue and

reputation.

       177.    Mr. Hocutt’s statements directly and indirectly claim that Coach Stollings acted

with moral turpitude which breached the Agreement and necessitated her termination.

       178.    Mr. Hocutt’s actions described above have directly and proximately caused, and

continue to cause, Coach Stollings to suffer loss of income and other financial benefits, a loss of

future professional opportunities and future income, pain and suffering, humiliation, personal

embarrassment and damage to her professional reputation.

       179.    Coach Stollings has been harmed as a result of Defendants’ conduct alleged herein.

                                            COUNT VII
     Sex Discrimination on the Basis of Coach Stollings’ Sex in Violation of the Education
               Amendments Act of 1972 (Title IX), 20 U.S.C. §§ 1681, et seq.
       180.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

       181.    Title IX and its implementing regulations prohibit a recipient of federal funding

from discriminating against an employee in education-related employment on the basis of sex,

including in rates of pay or any other form of compensation and changes in compensation, job

assignments, fringe benefits available by virtue of employment, employer-sponsored activities,

including those that are social and recreational, termination, and any other term, condition or

privilege of employment. 34 C.F.R. §106.51.

       182.    At all times relevant to this Complaint, Texas Tech was an employer and a recipient

of federal funding within the meaning of Title IX and its implementing regulations.


                                                28
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                Page 29 of 33 PageID 29



       183.    At all times relevant to this Complaint, Coach Stollings was an education-related

employee of a recipient of federal funding within the meaning of Title IX and its implementing

regulations.

       184.    Defendants discriminated against Coach Stollings because of her sex (female) by

subjecting her to disparate treatment as compared to similarly situated male coaches, including but

not limited to coaches of male sports teams, and terminating her employment because of sex.

       185.    Defendants also discriminated against Coach Stollings – and others – because she

was a member of the gay and lesbian community employed by Texas Tech in the Athletics

Department.

       186.    Defendants’ actions constitute discrimination in violation of Title IX and its

implementing regulations.

       187.    Defendants’ actions described above directly and proximately caused, and continue

to cause, Coach Stollings to suffer loss of income and other financial benefits, a loss of future

professional opportunities and future income, pain and suffering, humiliation, personal

embarrassment and damage to her professional reputation.

                                            COUNT VIII
      Violation Of Constitutional And Civil Rights Pursuant To 42 U.S.C. § 1983 And The
                                  Equal Protection Clause
       188.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

       189.    Under the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution, employees of public institutions have the right to be free from unlawful

employment discrimination on the basis of their sex.         This constitutional right is clearly

established.


                                                29
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                    Page 30 of 33 PageID 30



       190.    Pursuant to 42 U.S.C. § 1983, parties acting under color of state law who violate an

individual’s constitutional rights can be held liable for damages.

       191.    At all times relevant to this Complaint, Coach Stollings was an employee of a public

institution, Texas Tech.

       192.    Defendants, acting under color of state law, violated Coach Stollings’ constitutional

right to be free from sex discrimination in employment, including by directly participating and

orchestrating the termination of her contract with Texas Tech for conduct and activities with regard

to the women’s basketball program that, even if accurately described by Defendants, Defendants

not only have tolerated but endorsed for men’s sports teams and thereby adversely affected the

terms and conditions of Coach Stollings’ employment and subjected her to disparate treatment and

disparate discipline.

       193.    Defendants, acting under the color of state law, violated Coach Stollings’

constitutional right to be free from sex discrimination in employment by subjecting her to disparate

treatment and disparate discipline as alleged above.

       194.    Defendants violated Coach Stollings’ constitutional right to be free from sex

discrimination in employment by terminating her employment because she was a member of the

gay and lesbian community employed in the Athletics Department.

       195.    As a direct result of the actions, statements and/or policies of Texas Tech, Mr.

Hocutt and Texas Tech officials and representatives, Coach Stollings has suffered an

unconstitutional deprivation of her rights under 42 U.S.C. § 1983 and the Fourteenth Amendment

to the U.S. Constitution.

       196.    Defendants acted intentionally and with callous disregard for Coach Stollings’

known statutory and constitutional rights.



                                                30
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 31 of 33 PageID 31



       197.    Defendants’ conduct alleged above has directly and proximately caused, and

continues to cause, Coach Stollings to suffer loss of income and other financial benefits, loss of

future professional opportunities and future income, pain and suffering, humiliation, personal

embarrassment and damage to her professional reputation.

                                            COUNT IX
                                      Declaratory Judgment
       198.    Plaintiff repeats and realleges the allegations contained in each of the foregoing

Paragraphs as if fully set forth herein.

       199.    The Agreement between Coach Stollings and Texas Tech provided that Coach

Stollings could not be terminated prior to the expiration of the term of the Agreement unless there

was cause.

       200.    Texas Tech’s own internal reviews found that no cause for termination existed, as

Coach Stollings had acted properly and within the boundaries of the Agreement at all times.

       201.    At the same time, Texas Tech continues to hire and retain male coaches and,

specifically, coaches of men’s sports teams who engage in far more aggressive behavior towards

student-athletes, including abuse.

       202.    Coach Stollings requests the Court to issue a declaratory judgment finding that she

was not in breach of the Agreement and that Texas Tech terminated the Agreement without cause.

       203.    Following the termination of Coach Stollings, Mr. Hocutt made multiple malicious,

knowingly reckless and false statements concerning Coach Stollings in her personal and

professional capacity.

       204.    Coach Stollings requests the Court to issue a declaratory judgment finding that

these statements were malicious, made in reckless disregard of the truth and knowingly false in

their particular details, in their central points and in the context which they were made.

                                                 31
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20                  Page 32 of 33 PageID 32



       205.    Coach Stollings requests the Court to issue a declaratory judgment finding that

these statements have exposed Coach Stollings to public hatred, contempt, ridicule and financial

injury, and impeach Coach Stollings’ honesty, integrity, virtue and reputation.

       206.    Coach Stollings has no other adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Marlene Stollings seek judgment in her favor and against

Defendants as follows:

       (i)     Awarding Coach Stollings compensatory damages, general damages, special

               damages, nominal damages, statutory damages and punitive damages in an amount

               to be proved at trial for breach of contract, fraud, fraudulent inducement,

               defamation, defamation per se, and violations of Title IX, 42 U.S.C. § 1983 and the

               Equal Protection Clause of the United States Constitution;

       (ii)    A declaratory judgment that Defendants breached the employment contract with

               Coach Stollings without cause;

       (iii)   A declaratory judgment that Defendant Kirby Hocutt’s statements were malicious,

               knowingly reckless and false;

       (iv)    A declaratory judgment that Defendant Kirby Hocutt’s statements injured Coach

               Stollings’ personal and professional reputation, have exposed Coach Stollings to

               public hatred, contempt, ridicule and financial injury, and impeach Coach

               Stollings’ honesty, integrity, virtue and reputation;

       (v)     Reasonable attorneys’ fees;

       (vi)    Costs; and

       (vii)   Such further relief as the Court deems just and proper.

                                                 32
   Case 5:20-cv-00250-H Document 1 Filed 10/20/20      Page 33 of 33 PageID 33



Dated: October 20, 2020


                             MAYFIELD, RAHLFS, WEABER & PARSONS, LLP

                             By:   /s/ Angelique Weaver______
                                   Angelique Weaver
                                   Texas Bar No. 24008247
                                   1001 Main St., Suite 504
                                   Lubbock, TX 79401
                                   (806) 722-1616
                                   (806) 722-1614 (fax)
                                   aweaver@mayfield-lawfirm.com

                                   Tod Mayfield
                                   Texas Bar No. 00787985
                                   tmayfield@mayfield-lawfirm.com
                                   Joseph Parsons
                                   Texas Bar No. 24067815
                                   jparsons@mayfield-lawfirm.com
                                   320 S. Polk, Ste 400
                                   Amarillo, TX 79101
                                   (860) 242-0152



                             MICHELMAN & ROBINSON, LLP

                             By:   /s/ Peter R. Ginsberg
                                   Peter R. Ginsberg (pro hac vice pending)
                                   800 Third Avenue, 24th Floor
                                   New York, New York 10022
                                   (212) 730-7700
                                   pginsberg@mrllp.com

                                   Attorneys for Plaintiff Marlene Stollings




                                     33
